Title: To John Adams from Theodore Foster, 1 October 1811
From: Foster, Theodore
To: Adams, John



Dear Sir,
Foster October 1st. 1811.

I expect this Letter will be delivered to you, by my worthy and respectable Friend and next Door Neighbour, Doctor Solomon Drown of this Town, who has had a liberal Education—has travelled in Europe, and is a Fellow and Professor of Brown University in this State.— He is about to travel with his Lady through the Town of Braintree, on a Visit to some of her Relations, being herself related to the Russell Family formerly of Boston; and Dr Drown being desirous of making his personal Respects to you I have therefore taken the Liberty of introducing him to you which I hope you will be agreeable on account of his Learning and the Amiableness and Excellence of his Character. He is universally esteemed and respected by his numerous Acquaintance and has always entertained an high Respect for yourself, repeatedly expressed by him, in Oration delivered on Public occasion while sometime resident in the western Country.—
I very often recollect with Pleasure and Gratitude the Intimacy and Friendship with which, for more than Ten years, you honoured Me, while I was a Member of the Senate of the United States; and have often thought of writing to express my grateful Acknowledgements and the Obligation I feel as one of the Community, for your continued Patriotic Exertion to serve our Country by your very valuable writings, and the Historical Information which you have communicated and which will be duly appreciated by Posterity as an inestimable Legacy, bequeathed to them by one of the most distinguished Characters in the Great Revolution which produced a new Nation in the World with a Constitution of Government of new an unexampled Construction, calculated to produce, the greatest Happiness of the greatest Number of the People of a vast Empire rapidly growing up under it.— But I have omitted writing lest it might be an Intrusion on your valuable Time— I have however been so impressed, since reading your Publication in the Boston Patriot with a Belief that it would be agreeable You to have some Information of Facts within my Knowledge, relative to the Proceedings of a Majority of the Senate at the Famous Caucus at Mr. Binghams, in consequence of your Nomination of Mr. Vans Murray to negotiate a Treaty with the French Republic, on Advances made for the Purpose by the Directory through the Instrumentality of Mr. Pichon then at the Hague, such as I can give perfectly consistant with my Duty, as a Quordam Member of that Body that I have concluded to write you a Letter of Information of that Business, at some Leisure Time, in the Course of the present Fol  assured that if it does no good, it will do no hurt, otherwise than  Occupation of your Time in reading it.—
In the mean time I pray you to present my due Respects to your amiable and excellent Lady and to inform her that I gratefully remember her Attention and Goodness to my former Wife and my Daughter, Theodosia, (now married to Stephen Tillinghast of Providence a Grand-son of Govr. Stephen Hopkins, with whom you was acquainted in the old Congress) when we were all in Philadelphia in the First Presidency of General Washington; and that you will accept of my most sincere Wishes that Health and Happiness may attend yourselves your Family and Friends cosidering Me as always with great Regard and Respect Sincerely and affectionately / Dear Sir, your obliged Friend & Obedient Servant
Theodore Foster